Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 28, 2015


                                      No. 04-14-00894-CR

                                      Adam Paul Eannarino,
                                           Appellant

                                                v.

                                       The State of Texas,
                                            Appellee

                               Trial Court Case No. 2013CR8490

                                        ORDER
        The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on October 7, 2015, to the following panel: Chief
Justice Sandee Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam. All parties will
be notified of the Court’s decision in this appeal in accordance with TEX. R. APP. P. 48.

        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

       It is so ORDERED on August 28, 2015.


                                                             Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this August 28, 2015.


                                                             Keith E. Hottle, Clerk